Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
November 20, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                     NO. 14-12-01022-CV



                      IN RE LAMBERT ADUMEKWE, Relator


                            ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                       On Appeal from the 269th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-81456


                            MEMORANDUM OPINION

       On November 9, 2012, relator Lambert Adumekwe filed a pro se petition for writ
of mandamus in this court, stating that the petition addresses his pending appeal. See Tex.
R. App. P. 52. Section 22.221 of the Texas Government Code expressly limits the
mandamus jurisdiction of the courts of appeals to: (1) writs against a district court judge
or county court judge in the court of appeals’ district, and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code § 22.221. We lack mandamus
jurisdiction over this proceeding.

       The underlying case is a workers’ compensation case in which Adumekwe filed
suit seeking judicial review of an administrative decision that his compensable injury did
not extend to include a broken tooth and a broken jaw. New Hampshire Insurance
Company was the workers’ compensation carrier for Adumekwe’s employer. On January
11, 2012, the trial court signed a final summary judgment in favor of New Hampshire
Insurance Company and subsequently denied Adumekwe’s motion for new trial.
Adumekwe then filed a notice of appeal, and his appeal was docketed under our appellate
case number 14-12-00169-CV, styled Lambert Adumekwe v. New Hampshire Insurance
Company. Briefs have been filed in the appeal, and it remains pending before this court.

       In his petition for writ of mandamus, Adumekwe stated that he filed the petition to
respond to the appellee’s brief filed October 22, 2012, in his pending appeal. A petition
for writ of mandamus is unnecessary to respond to a brief filed by an appellee in a
pending appeal. The Texas Rules of Appellate Procedure provide that within twenty days
after appellee’s brief has been filed, an appellant may file a reply brief addressing any
matter in the appellee’s brief. See Tex. R. App. P. 38.3, 38.6(c).

       Adumekwe also asks that we order New Hampshire Insurance Company to
comply with orders issued by the administrative hearing officer dated April 29, 2010, and
July 1, 2010. When mandamus is sought against a party other than a district or county
court judge, we have jurisdiction only if issuance of the writ is necessary to enforce our
jurisdiction. See Tex. Gov’t Code § 22.221. Under the circumstances presented here, we
lack mandamus jurisdiction.

       Accordingly, we order this petition for writ of mandamus filed in our case number
14-12-01022-CV dismissed. To the extent that Adumekwe has filed this petition to
respond to appellee’s brief, we order that the document entitled “Petition for Writ of
Mandamus” shall be filed with the documents in the appeal pending under case number
14-12-00169-CV and considered as appellant’s reply brief in the appeal.

                                      PER CURIAM

Panel consists of Chief Justice Hedges and Justices Brown and Busby.


                                              2